DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 7-10, 13-17 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach wherein obtaining the first target image based on the N frames of the images and the first new image comprises: determining one of the N frames of the images as a reference image, wherein the other N-1 frames of the images are to-be-processed images; obtaining N-1 frames of ghost-free images based on the to-be-processed images; performing an averaging operation on the reference image and the N-1 frames of ghost-free images to obtain a second target image; performing registration on the first new image and the reference image to obtain a first registered image; and either: obtaining a first difference image based on the first registered image and the second target image, obtaining a first ghost weight image based on the first difference image, performing fusion on the first registered image and the second target image to obtain a first ghost-free image, and performing pixel-value weighted fusion to obtain the first target image based on the first ghost-free image; or performing luminance correction on the second target image to obtain a third target image, obtaining a second difference image based on the first registered image and the third target image, obtaining a second ghost weight image based on the second difference image, performing fusion on the first registered image and the third target image to obtain a second ghost-free image, performing pixel-value weighted fusion on the second ghost-free image and the third target image to obtain a fourth target image, and performing pyramid fusion on the fourth target image and the second target image to obtain the first target image when taken in combination with all the limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
May 23, 2022